DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 22 January 2021 has been accepted and entered. The replacement drawings are accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, 16-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 12 and 17, the term “a next-neighbor distance” is unclear. It is ambiguous as to how this distance is measured (edge to edge, center to center, etc).

With respect to claims 14 and 18, there is no antecedent basis for “the next-neighbor apertures”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 2010/0140485 A1, published 10 June 2010).
With respect to claims 1 and 15, Mishra discloses: a method for imaging an object (abstract), the method comprising: acquiring a first projection image of the object using a source (12) and a detector (16) wherein the first projection image (56) comprises a primary image of the object and a scatter image of the object (par. [0033]); positioning a scatter rejecting aperture plate between the object and the detector (par. [0033]) wherein the aperture plate comprises a high-density material and defines a plurality of sub-centimeter sized apertures (par. [0031]); acquiring a second projection image of the object with the scatter rejecting aperture disposed between the object and the detector, wherein the second projection image comprises the primary image of the object (par. [0033]); generating a scatter image of the object based on the first projection image and the second projection image (par. [0034]); and storing the scatter image of the object for subsequent imaging (par. [0035-0036]), wherein subsequent imaging comprises reconstructing a three-dimensional image of the object based on a scatter free projection 
While Mishra does not specify that the apertures are positioned on a hexagonal grid, Mishra does specify that “various other scatter rejection plates may be designed based on the specific imaging applications and requirements, so as to optimize scatter rejection performance (par. [0032]). Given these teachings, it would have been obvious to one having ordinary skill in the art at the effective filing date to optimize the arrangement of the apertures as necessary, depending on the desired image requirements/properties, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, it has been held that more than mere change of form or rearrangement of parts is necessary for patentability. Span-Deck Inc. v. Fab-Con, Inc. (CA 8, 1982) 215 USPQ 835.
With further respect to claim 15, Mishra, as applied to claim 1 above, further discloses the steps of acquiring a plurality of projection images using a source and a detector oriented at a plurality of projection angles relative to the object and the radiation source in a common plate of rotation (par. [0021, 0034]); and generating a plurality of scatter free projection images by correcting the plurality of projection images based on respective ones of a plurality of stored scatter images by subtracting the 
With respect to claim 20, Mishra discloses a volumetric CT system for imaging an objection (par. [0018]), the system comprising: a source (12) and a detector (16) configured to move with respect to the object (par. [0021]), wherein the detector is further configured to acquire a plurality of projection images of the object from a plurality of projection angles (par. [0021, 0024]); and a processor (34) configured to generate a plurality of scatter free projection images in a single process step (step 84, Fig. 6) by correcting the projection images based on respective stored scatter images (par. [0033-0034]), subtracting the scatter images from the respective projection images (par. [0034]), and to reconstruct a three-dimensional image of the object based on the scatter free projection images (par. [0036]), wherein the scatter images are generated and stored for each of the projection angles by employing a scatter rejecting aperture plate (44) positioned between the object and the detector (par. 
While Mishra does not specify that the apertures are positioned on a hexagonal grid, Mishra does specify that “various other scatter rejection plates may be designed based on the specific imaging applications and requirements, so as to optimize scatter rejection performance” (par. [0032]). Given these teachings, it would have been obvious to one having ordinary skill in the art at the effective filing date to optimize the arrangement of the apertures as necessary, depending on the desired image requirements/properties, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, it has been held that more than mere change of form or rearrangement of parts is necessary for patentability. Span-Deck Inc. v. Fab-Con, Inc. (CA 8, 1982) 215 USPQ 835.
With respect to claim 2, Mishra discloses subtracting the scatter image of the object from the projection images in a single subtraction step (step 84, Fig. 6).
With respect to claim 3, Mishra discloses obtaining a scatter grid image by subtracting the second projection image from the first projection image (par. [0034]).

With respect to claims 5 and 6, Mishra discloses storing a scatter grid image for each of a plurality of projection angles for subsequent imaging, wherein the plurality of projection angles are realized by relatively rotating the object and the radiation source in a common plane of rotation (par. [0024, 0036]).
With respect to claim 7, Mishra discloses subsequent imaging comprising generating a plurality of scatter free projection images and respective scatter images (par. [0036]).
With respect to claim 8, Mishra discloses normalizing a bad pixel correction (step 86, Fig. 6, par. [0039]).
With respect to claims 9 and 10, Mishra discloses maintain substantially similar imaging parameters (par. [0041]), including type of object being images, a shaped and an orientation of the object being imaged, projection angles from which the scatter images and subsequent projection images are acquired, an x-ray technique being employed, a geometry and one or more settings of the source and detector (par. [0041]).
based on the specific imaging applications and requirements, so as to optimize scatter rejection performance (par. [0032])), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 21, Mishra discloses a detector configured to acquire a first projection image of the object and a second projection of the object with the scatter rejection plate positioned between the object and the detector, and wherein the processor is further configured to generate the scatter image of the object at the respective one of the projection angles based on the first projection image and the second projection image (par. [0033-0034]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 1, 1, 6, 7, 8, 9, 1, 10, 11, 12, 13, 13, 14, 15, 16, 18, 19, 20, 21, 22, and 23 of U.S. Patent No. 10,746,671. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been fully anticipated by the patent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3 August 2021